Exhibit 10.45

CONFIDENTIAL TREATMENT REQUESTED

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) dated as of October 24, 2016 (the
“Effective Date”) is entered into between Vanda Pharmaceuticals Inc., a Delaware
corporation with an address at 2200 Pennsylvania Avenue, N.W., Washington, DC
20037, on behalf of itself and its Affiliates (collectively, “Vanda”), and Taro
Pharmaceuticals USA, Inc., a New York corporation, with a place of business at
Three Skyline Drive, Hawthorne, NY 10532 (“Taro USA”) and Taro Pharmaceutical
Industries Ltd., a corporation organized and existing under the laws of Israel,
with a place of business at 14 Hakitor Street, Haifa Bay, 2624761, Israel (“Taro
Israel”) on behalf of themselves and each of their Affiliates (collectively,
“Taro”).

WHEREAS Vanda is the owner of the Patent Rights (as the term is defined below)
and has sued Taro USA and Taro Israel in an action captioned Vanda
Pharmaceuticals Inc. v. Taro Pharmaceuticals USA, Inc. and Taro Pharmaceutical
Industries Ltd., Case No. 1:15-cv-00920-GMS (D. Del.) (the “Litigation”) which
is pending in the United States District Court, District of Delaware (the
“Court”), in which Vanda alleges that Taro USA’s filing of Abbreviated New Drug
Application (“ANDA”) No. 207098 infringes U.S. Patent Nos. 8,586,610 (“the ’610
patent”) and 9,138,432 (“the ’432 patent”), and Taro has filed counterclaims in
the Litigation alleging that the ’610 and ’432 patents are invalid and not
infringed;

WHEREAS the parties desire to settle the Litigation and Taro desires to receive,
and Vanda desires to grant to Taro, a non-exclusive, **** license under the
Patent Rights to make, use, sell, offer for sale and import Generic Product (as
the term is defined below), all on the terms and conditions of this Agreement;
and

WHEREAS the settlement between the Parties will help bring a Generic Product for
which Taro has an approved ANDA to the market prior to the expiry of the patents
covering Fanapt Products or the use thereof;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. DEFINITIONS.

1.1 “Affiliate” means, with respect to any entity, any other entity that
directly or indirectly controls, is controlled by, or is under common control
with, such entity. An entity shall be regarded as in control of another entity
if it owns, or directly or indirectly controls, at least fifty percent (50%) of
the voting stock or other ownership interest of the other entity, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other entity by any means whatsoever.

1.2 “****” shall mean the **** (as defined below).

1.3 “Authorized Generic” shall mean a generic version of Fanapt Products
(defined below) that is marketed, distributed or sold in the United States by
any Third Party (defined below) and/or Vanda or any of its Affiliates as an
authorized generic iloperidone tablets under the Vanda NDA, without a tradename.

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.4 “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which the state or federal courts located in the State of Delaware are
authorized or obligated by law or executive order to be closed.

1.5 “Confidential Information” means all non-public materials, information and
data concerning the disclosing party and its operations that is disclosed by the
disclosing party to the receiving party pursuant to this Agreement, orally or in
written, electronic or tangible form, or otherwise obtained by the receiving
party through observation or examination of the disclosing party’s operations.
Confidential Information includes, but is not limited to, information about the
disclosing party’s financial condition and projections; business, marketing or
strategic plans; sales information; customer lists; price lists; databases;
trade secrets; product prototypes and designs; techniques, formulae, algorithms
and other non-public process information. Notwithstanding the foregoing,
Confidential Information of a party shall not include that portion of such
materials, information and data that, and only to the extent, that the recipient
can establish by written documentation: (a) is known to the recipient as
evidenced by its written records before receipt thereof from the disclosing
party, (b) is disclosed to the recipient free of confidentiality obligations by
a Third Party who has the right to make such disclosure without obligations of
confidentiality, (c) is or becomes part of the public domain through no fault of
the recipient, or (d) the recipient can reasonably establish is independently
developed by persons on behalf of recipient without the use of the information
disclosed by the disclosing party.

1.6 “Fanapt Products” means the form, formulation, and dosage of the current
FDA-approved Fanapt® products listed on Exhibit A approved under the Vanda NDA.
For avoidance of doubt, Fanapt Products shall not include any ****.

1.7 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.8 “Generic Product” means—regardless of whether a product is considered
generic, branded, private-labeled or otherwise—a product for which FDA approval
is sought as, or that has been deemed by FDA to be, bioequivalent to one of the
Fanapt Products and has the same strength and dosage form as one of the Fanapt
Products, including any Authorized Generic. For the avoidance of doubt, “Generic
Product” does not include the Fanapt Products themselves.

1.9 “Orange Book” means the current edition (in electronic or hard copy form) of
the FDA’s publication Approved Drug Products with Therapeutic Equivalence
Evaluations, as may be amended from time to time, and any successor publication
thereto.

1.10 “Patent Rights” means (a) the patents listed on Exhibit B to this Agreement
and the patent applications giving rise thereto, (b) all provisional
applications, divisionals, continuations, continuations-in-part, reissues and
renewals that claim priority to, or common priority with, the patent
applications that resulted in the patents described in clause (a)

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

above, and all patents granted thereon, (c) all patents that have issued or in
the future issue from any of the foregoing patent applications, including
utility, model and design patents and certificates of invention, together with
any reexamination certificates, reissues, renewals, extensions, and extended
exclusivities or restorations by existing or future extension or restoration
mechanisms, or additions thereto, and (d) all other relevant patents and patent
applications, if any, that cover Fanapt Products or an approved use of a Fanapt
Product.

1.11 “Third Party” means any person or entity other than Vanda or Taro.

1.12 “Trigger Date” means, with respect to a Generic Product for which Taro has
an approved ANDA, on a Generic-Product-by-Generic-Product basis, the earliest
of:

(a) The date of expiration of the ’610 patent, i.e., November 2, 2027, unless
prior to that date Vanda obtains pediatric exclusivity pursuant to 21 U.S.C. §
355A with respect to the ’610 patent (as reflected in the Orange Book), in which
case the date for purposes of this subsection 1.12(a) shall be May 2, 2028;

(b) the date on which (i) a final decision by a court from which no appeal can
be taken is entered holding that all of the then-asserted claims of the Patent
Rights as to such Generic Product are unpatentable or invalid or unenforceable
or not infringed by the applicable Generic Product (for the avoidance of doubt,
a court of appeals’ judgment or order is not “final” until issuance of the
mandate); or (ii) a final decision by the U.S. Patent and Trademark Office, from
which no appeal can be taken, is entered holding that all of the then-asserted
claims of the Patent Rights as to such Generic Product are unpatentable or
invalid or unenforceable (for the avoidance of doubt, a court of appeals’
judgment or order is not “final” until issuance of the mandate);

(c) the date on which such Generic Product is first sold in the United States by
a Third Party that holds an approved ANDA to manufacture and sell such Generic
Product in the United States (“Third Party ANDA Holder”) after the Effective
Date ****

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

****;

(d) the first date when such Generic Product is sold in the United States by a
Third Party who is under authority or license of Vanda; or

(e) if any license or settlement agreement between Vanda and a Third Party
allows or causes to allow a Third Party rights under the Patent Rights to sell
Generic Product on a specific date that is earlier than the operative date under
subsection 1.12(a) above, then Vanda shall notify Taro in writing of such
specific date within **** of learning of such date, including, but not limited
to, within **** of learning of the activation of a “trigger date” in a
settlement agreement or license agreement with a Third Party, and Taro shall
receive the benefit of such specific date. For the avoidance of doubt, a
“specific date” may be either a specified date (i.e. wherein the license
agreement or settlement agreement identifies a specific date by day, month and
year), or may also be, for example, a “trigger date” that is defined by the
terms of a settlement agreement or license agreement with a Third Party.

****

1.13 “United States” means the United States of America, including its
territories, commonwealths and possessions, including the Commonwealth of Puerto
Rico and the District of Columbia.

1.14 “Valid Claim” means a claim in an issued patent within the Patent Rights
that has not (a) expired; (b) been disclaimed (but, if terminally disclaimed,
only after the patent to which the terminal disclaimer is tied has expired);
(c) been declared invalid or unenforceable in a final decision of a court, or
(d) been declared invalid or unenforceable in a final decision by the U.S.
Patent and Trademark Office, from which no appeal can be taken (for the
avoidance of doubt, a court of appeals’ judgment or order is not “final” until
issuance of the mandate).

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.15 “Vanda NDA” means the New Drug Application **** and any supplements or
amendments thereto.

2. RELEASE; PATENT RIGHTS.

2.1 Release. Taro, on its own behalf and on behalf of any person or entity
within its control or with whom it contracts in any way with respect to the ANDA
and/or any Generic Product, represents and warrants that, as of the Effective
Date, neither Taro nor any person or entity within its control or with whom it
has contracted with respect to the ANDA and/or Generic Product, has
manufactured, used, sold, offered for sale, imported or distributed in the
United States any Generic Product except for purposes that would not constitute
infringement of the Patent Rights as a result of the application of 35 U.S.C. §
271(e)(1). In consideration for the covenants set forth in this Agreement, and
in reliance on the representation and warranty in the preceding sentence, Vanda
hereby as of the Effective Date irrevocably releases Taro **** from all claims
and other Losses (as that term is defined below) arising from the manufacture,
use, sale, offer for sale, importation or distribution of Taro’s Generic Product
prior to the Effective Date.

2.2 Prior to Trigger Dates.

2.2.1 Commencing on the Effective Date and continuing until the Trigger Date,
Taro shall not—and shall not directly or indirectly encourage or assist any
Third Party to—develop, make, use, sell, offer for sale, or import into the
United States any Generic Product. Notwithstanding the foregoing, ****. Vanda
agrees that ****

2.2.2 Nothing in this Agreement shall be construed as prohibiting Taro from
engaging in any activity that would not constitute infringement of the Patent
Rights as a result of the application of 35 U.S.C. § 271(e)(1).

2.3 Validity of Vanda’s Patents. Taro hereby admits that the claims of the
Patent Rights are valid and enforceable. Taro hereby admits that the making,
using, offering to sell, selling, and/or importation into the United States of a
Generic Product is covered by one or more claims of the Patent Rights under 35
U.S.C. § 271. Within five days of the Effective Date, Vanda and Taro shall
execute and cause to be filed with the Court in the Litigation a consent
judgment in the form attached hereto as Exhibit C (the “Consent Judgment and
Injunction”).

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

The foregoing admissions and the Consent Judgment and Injunction shall be
binding on Taro and admissible against Taro in any dispute or litigation between
the parties regarding the Patent Rights, and Taro shall not challenge such
admission. Taro shall not assist any Third Party in an action to invalidate or
render unenforceable any Valid Claim, and Taro shall not disclose any of its
proprietary or confidential information relating to the validity or
enforceability of any Valid Claim, except to the extent required by court order
or other applicable law. This paragraph is limited to (a) the claims of issued
patents within the Patent Rights as they exist as of the Effective Date and
(b) the claims of patent applications within the Patent Rights as such claims
are drafted as of the Effective Date and the claims issuing therefrom to the
extent such issued claims are the same as drafted as of the Effective Date.

3. LICENSE

3.1 License Grants. Subject to the terms and conditions of this Agreement, and
effective on the Trigger Date, Vanda hereby grants to Taro a non-exclusive ****
license under the Patents Rights to make, have made, use, sell, offer for sale
and import the applicable Generic Products and ****. For the avoidance of doubt,
the use or resale of a Generic Product by a supplier or customer of Taro
following the Trigger Date, to the extent such Generic Product was first
manufactured and sold by or on behalf of Taro within the scope of the foregoing
license, shall not constitute an infringement of the Patent Rights as set forth
in this Agreement.

3.2 No Other Licenses. Except as otherwise provided herein, nothing in this
Agreement shall be construed as: (a) an obligation to bring or prosecute actions
or suits against Third Parties for infringement of any patent, whether within
the Patent Rights or otherwise; (b) granting a license or conferring any right
under any patent with respect to actions taken wholly after the expiration of
such patent; (c) conferring a right to use in advertising, publicity, promotion
or otherwise any of Vanda’s trademarks, including in the trademark Fanapt®,
trade dresses, service marks, or other intellectual property other than the
Patent Rights; or (d) granting by implication, estoppel or otherwise, any
licenses or rights under the Patent Rights or any other patents.

4. TERM AND TERMINATION.

4.1 Term. Subject to Sections 4.2 and 4.3, this Agreement shall expire on the
expiration of the last to expire of the Patent Rights; provided, however, that
if there are no valid, issued patents within the Patent Rights, but there are at
such time pending patent applications within the Patent Rights, then subject to
the terms and conditions of this Agreement, the term of this Agreement shall
continue for the pendency of such pending patent applications.

4.2 Termination for Cause. Either party may terminate this Agreement upon or
after the material breach of any material provision of this Agreement by the
other party if the other party has not cured such breach within **** after
receipt of express written notice thereof by the non-breaching party. If this
Agreement is terminated as the result of a material breach by Taro prior to
expiration of the last of the Patent Rights, then Taro shall not

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

make, have made, use, sell, offer for sale, import or distribute the applicable
Generic Product until (i) there are no Valid Claims covering the Generic
Product, (ii) a final decision by a court from which no appeal can be taken is
entered holding that all of the said applicable Patent Rights as to as to such
Generic Product are unpatentable or invalid or unenforceable or not infringed by
the applicable Generic Product (for the avoidance of doubt, a court of appeals’
judgment or order is not “final” until issuance of the mandate); or (iii) a
final decision by the U.S. Patent and Trademark Office, from which no appeal can
be taken, is entered holding that all the said applicable Patent Rights as to
such Generic Product are unpatentable, invalid or unenforceable (for the
avoidance of doubt, a court of appeals’ judgment or order is not “final” until
issuance of the mandate).

4.3 Termination for Challenge. Vanda shall have the right to immediately
terminate this Agreement at any time after the Effective Date in the event Taro
contests or challenges, or supports or assists any Third Party to contest or
challenge, with the U.S. Patent Office or any U.S. court, U.S. regulatory agency
or other forum, Vanda’s ownership of or rights in, or the validity,
enforceability or scope of, any of the Patent Rights in connection with a
Generic Product.

4.4 Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination, and the provisions of Sections 1, 2.1, 2.2, 2.3, 3.2,
4.2, 4.4, 5, 7 and 8 shall survive the expiration or termination of this
Agreement. No other provisions shall survive expiration or termination of this
Agreement.

5. CONFIDENTIALITY.

5.1 Confidentiality. Except as otherwise provided herein, until the date that is
five (5) years after the expiration or earlier termination of this
Agreement—except with respect to any Confidential Information constituting a
trade secret, in which case the receiving party’s obligation pursuant to this
paragraph continues in perpetuity, provided such receiving party has been
informed as to the status of such Confidential Information as a trade
secret—each party shall maintain in confidence all Confidential Information
disclosed by the other party and the terms of this Agreement, and shall not use,
grant the use of, or disclose to any Third Party any Confidential Information of
the other party other than as expressly permitted hereby. Each party shall
notify the other promptly upon discovery of any unauthorized use or disclosure
of the other party’s Confidential Information or the terms of this Agreement.

5.2 Permitted Disclosures. Either party may disclose Confidential Information of
the disclosing party (a) on a need-to-know basis, to such party’s directors,
officers and employees to the extent such disclosure is reasonably necessary in
connection with such party’s activities as expressly authorized by this
Agreement, and (b) to those agents and consultants, and contract manufacturers
who need to know such information to accomplish the purposes of this Agreement
(collectively, “Permitted Recipients”); provided such Permitted Recipients are
bound to maintain such Confidential Information in confidence at least to the
same extent as set forth in Section 5.1.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

5.3 Litigation and Governmental Disclosure. Each party may disclose Confidential
Information of the other party to the extent such disclosure is reasonably
necessary (i) to comply with a court order or applicable law, governmental
regulations or investigative requests, or (ii) in the reasonable opinion of the
disclosing party’s counsel is mandated by a subpoena, discovery request or other
compulsory process, provided that if a party is required or permitted to produce
Confidential Information for any reasons set forth above (except for disclosure
requested or required by the I.R.S.) it will give reasonable advance notice to
the other party of such disclosure requirement and will use good faith efforts
to assist such other party to secure a protective order or confidential
treatment of such Confidential Information required to be disclosed.

5.4 Return of Confidential Information. Upon expiration or termination of this
Agreement for any reason, the Receiving Party, upon receipt of a written request
from the Disclosing Party, shall return to the Disclosing Party all copies of
the Confidential Information received from the Disclosing Party hereunder,
provided, however, that the Receiving Party’s legal counsel may retain one copy
of such Confidential Information in a secure location solely for purposes of
determining the Receiving Party’s continuing obligations under this Agreement.

5.5 Publicity. Except as expressly authorized hereunder, neither party shall
make any publicity releases, interviews or other dissemination of information
concerning this Agreement or its terms, or either party’s performance hereunder,
to communication media, financial analysts or others without the prior written
approval of the other party, which approval shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding anything to the contrary in this
Agreement, the parties understand and agree that either party, may disclose the
existence and/or terms of this Agreement or other Confidential Information of
the other party (a) to comply with its obligations under the law, including,
without limitation, the United States Securities Act of 1933, as amended and the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”);
(b) in order to comply with the listing standards, rules, regulations or
agreements of any national or international securities exchange, The NASDAQ
Global Market or New York Stock Exchange or other similar laws, rules or
regulations of a governmental or regulatory authority; (c) to respond to an
inquiry of a governmental authority or regulatory authority as required by law;
or (d) in a judicial, administrative or arbitration proceeding, if, in the
reasonable opinion of the disclosing party’s counsel, the production of such
Confidential Information is mandated by a subpoena, discovery request or other
compulsory process. In any such event the party making such disclosure shall
(i) provide the other party with as much advance notice as reasonably
practicable of the required disclosure, (ii) cooperate with the other party in
any reasonable attempt to prevent or limit the disclosure, and (iii) limit any
disclosure to the specific purpose at issue. In furtherance of the foregoing,
the parties acknowledge that Vanda will be permitted pursuant to the rules and
regulations promulgated under the Exchange Act to file a Current Report on Form
8-K disclosing the entry into this Agreement by Vanda and a description of the
terms and conditions hereof and thereof. In connection with any filing of a copy
of this Agreement with the Securities and Exchange Commission, the filing party
shall endeavor to obtain confidential treatment of economic and trade secret
information, and shall keep the other party informed as to the planned filing
(including, but not limited to providing the other party with the proposed
filing reasonably in advance of making the planned filing) and consider the
reasonable requests of the other party regarding such confidential treatment.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6. REPRESENTATIONS AND WARRANTIES.

6.1 Representations. Each party hereby represents and warrants as of the
Effective Date to the other party that (a) the person executing this Agreement
is authorized to execute this Agreement; (b) this Agreement is legal and valid
and the obligations binding upon such party are enforceable by their terms; and
(c) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which such
party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

6.2 Disclaimer of Warranties. Except as explicitly set forth herein, neither
party makes any warranty, written, oral, express or implied, with respect to
this Agreement. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY ARE DISCLAIMED BY BOTH PARTIES.

6.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING FROM A
PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR ITS
OBLIGATIONS UNDER SECTION 7 (INDEMNIFICATION), OR A BREACH BY TARO OF SECTION 2,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR LOSS OF USE OR PROFITS
OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE FOUNDED IN TORT OR
CONTRACT.

6.4 Equitable Relief Against Taro. Taro acknowledges and agrees that the
obligations and undertakings of Taro pursuant to Section 2 of this Agreement are
reasonable and necessary to protect the legitimate interests of Vanda, that
Vanda would not have entered into this Agreement in the absence of such
provisions, and that Taro’s breach or threatened breach or failure to comply
with Section 2 shall cause Vanda significant and irreparable harm, the amount of
which shall be extremely difficult to estimate and ascertain, and for which
money damages shall not be adequate. Taro further acknowledges and agrees that
Vanda shall have the right to apply to any court of competent jurisdiction for
an injunction order restraining any breach or threatened breach of Section 2 of
this Agreement and specifically enforcing the terms and provisions of such
Sections of this Agreement, without the necessity of posting any bond or
security, in addition to seeking any other remedy available to Vanda in law or
equity. Taro agrees that it shall not challenge any of the foregoing
acknowledgements and agreements concerning injunctive relief in any proceeding
brought by Vanda.

7. INDEMNIFICATION.

7.1 Taro shall indemnify, defend and hold harmless Vanda, its directors,
managers, members, officers, employees, authorized subcontractors and agents
(collectively the

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Vanda Indemnified Parties”) from and against any and all liabilities, losses,
damages, costs and expenses (including, without limitation, reasonable
attorney’s fees and costs) (collectively, “Losses”) incurred as a result of any
claims, demands, actions or other proceedings by a **** against a Vanda
Indemnified Party, ****. Taro’s obligation to indemnify Vanda Indemnified
Parties shall exclude any claim asserted by any ****.

7.2 A Vanda Indemnified Party that intends to claim indemnification under this
Section 7 shall promptly notify Taro in writing of any claim, demand, action, or
other proceeding in respect of which the Vanda Indemnified Party intends to
claim such indemnification; provided, however, that failure to provide such
notice within a reasonable period of time shall not relieve Taro of any of its
obligations hereunder except to the extent Taro is prejudiced by such failure.
The Vanda Indemnified Party shall permit Taro, at its discretion, to settle any
such action, claim or other matter. Notwithstanding the foregoing, Taro shall
not enter into any settlement that would adversely affect the Vanda Indemnified
Party’s rights hereunder, or impose any obligations on the Vanda Indemnified
Party in addition to those set forth herein, in order for it to exercise such
rights, without the Vanda Indemnified Party’s prior written consent, which shall
not be unreasonably withheld or delayed. No such action, claim or other matter
shall be settled without the prior written consent of Taro, which shall not be
unreasonably withheld or delayed. The Vanda Indemnified Party shall reasonably
cooperate with Taro and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 7. The Vanda Indemnified Party shall
have the right, but not the obligation, to be represented in such defense by
counsel of its own selection at its own expense.

7.3 Vanda shall indemnify, defend and hold harmless Taro, its directors,
managers, members, officers, employees, authorized subcontractors and agents
(collectively the “Taro Indemnified Parties”) from and against any and all
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable attorney’s fees and costs) (collectively, “Losses”) incurred as a
result of any claims, demands, actions or other proceedings by a **** against a
Taro Indemnified Party, **** Vanda’s obligation to indemnify Taro Indemnified
Parties shall exclude any claim asserted by any ****.

7.4 A Taro Indemnified Party that intends to claim indemnification under this
Section 7 shall promptly notify Vanda in writing of any claim, demand, action,
or other proceeding in respect of which the Taro Indemnified Party intends to
claim such indemnification; provided, however, that failure to provide such
notice within a reasonable period of time shall not relieve Vanda of any of its
obligations hereunder except to the extent Vanda is prejudiced by such failure.
The Taro Indemnified Party shall permit Vanda, at its discretion, to settle any
such action, claim or other matter. Notwithstanding the foregoing, Vanda shall
not enter into any settlement that would adversely affect the Taro Indemnified
Party’s rights hereunder, or impose any obligations on the Taro Indemnified
Party in addition to

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

those set forth herein, in order for it to exercise such rights, without the
Taro Indemnified Party’s prior written consent, which shall not be unreasonably
withheld or delayed. No such action, claim or other matter shall be settled
without the prior written consent of Vanda, which shall not be unreasonably
withheld or delayed. The Taro Indemnified Party shall reasonably cooperate with
Vanda and its legal representatives in the investigation and defense of any
claim, demand, action, or other proceeding covered by the indemnification
obligations of this Section 7. The Taro Indemnified Party shall have the right,
but not the obligation, to be represented in such defense by counsel of its own
selection at its own expense.

8. GENERAL PROVISIONS.

8.1 Notices. All notices hereunder shall be delivered by facsimile (confirmed by
overnight delivery), or by overnight delivery with a reputable overnight
delivery service, to the following address of the respective parties:

 

   If to Vanda:   

Vanda Pharmaceuticals Inc.

2200 Pennsylvania Avenue, N.W.

Washington, DC 20037

Attn: Chief Executive Officer

Facsimile:

   with a copy to:   

Vanda Pharmaceuticals Inc.

2200 Pennsylvania Avenue, N.W.

Washington, DC 20037

Attn: General Counsel

Facsimile:

   If to Taro:   

Taro Pharmaceuticals USA, Inc.,

3, Skyline Drive, Hawthorne, NY 10532

Attn : Stephen J. Manzano

General Counsel

Notices shall be effective on the day of receipt. A party may change its address
listed above by notice to the other party given in accordance with this
Section 8.1.

8.2 Entire Agreement. The parties hereto acknowledge that this Agreement sets
forth the entire agreement and understanding of the parties and supersede all
prior written or oral agreements or understandings with respect to the subject
matter hereof. No modification of any of the terms of this Agreement, or any
amendments thereto, shall be deemed to be valid unless in writing and signed by
an authorized agent or representative of both parties hereto. No course of
dealing or usage of trade shall be used to modify the terms and conditions
herein. This Agreement shall be binding on each of Taro and Vanda and their
respective permitted successors and assigns.

8.3 Waiver. None of the provisions of this Agreement shall be considered waived
by any party hereto unless such waiver is agreed to, in writing, by authorized
agents of such party. The failure of a party to insist upon strict conformance
to any of the terms and conditions hereof, or failure or delay to exercise any
rights provided herein or by law shall not be deemed a waiver of any rights of
any party hereto.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

8.4 Obligations to Third Parties. Each party warrants and represents that this
Agreement does not conflict with any contractual obligations, expressed or
implied, undertaken with any Third Party.

8.5 Assignment. Neither party shall assign this Agreement or any part hereof or
any interest herein (whether by operation of law or otherwise) to any Third
Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; and (ii) in the case of a merger,
consolidation, change in control or sale of all or substantially all of the
assets related to this Agreement, provided further that with respect to Taro,
any such Affiliate or Third Party agrees to be bound by the terms and conditions
of this Agreement. No assignment shall be valid unless the permitted assignee(s)
assumes all obligations of its assignor under this Agreement. No assignment
shall relieve any party of responsibility for the performance of its obligations
hereunder. Any purported assignment in violation of this Section 8.5 shall be
void.

8.6 Governing Law. Any action brought regarding the validity, construction or
enforcement of this Agreement shall be governed in all respects by the laws of
the State of Delaware, without regard to the principles of conflicts of laws.
The federal and state courts in the State of Delaware shall have exclusive
jurisdiction over the parties hereto in all such actions, and each party
irrevocably consents to the personal jurisdiction of those courts and agrees not
to challenge the venue of such courts or to seek to transfer any such action to
any other forum.

8.7 Severability. If any term or provision of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.

8.8 Headings, Interpretation. The headings used in this Agreement are for
convenience only and are not part of this Agreement.

8.9 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of this page intentionally blank]

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

 

VANDA PHARMACEUTICALS INC. By:     Name:     Title:    

 

TARO PHARMACEUTICALS USA, INC. By:     Name:     Title:    

 

TARO PHARMACEUTICAL INDUSTRIES, LTD. By:     Name:     Title:    

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A

Fanapt Products

PRODUCT

****

****

****

****

****

****

****

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT B

US Patent No. 8,586,610

US Patent No. 9,138,432

****

 

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT C

Consent Judgement

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

VANDA PHARMACEUTICALS INC.,

 

Plaintiff,     

 

v.

 

TARO PHARMACEUTICALS USA,

INC. and TARO PHARMACEUTICAL

INDUSTRIES, LTD.,

 

Defendants.

   )


)

)

)

)

)

)

)

)

  

 

 

 

 

C.A. No. 15-00920—GMS

STIPULATION FOR ENTRY OF CONSENT JUDGMENT AND

PERMANENT INJUNCTION AS TO TARO PHARMACEUTICALS USA, INC.

AND TARO PHARMACEUTICAL INDUSTRIES, LTD

Plaintiff Vanda Pharmaceuticals Inc. and Defendants Taro Pharmaceuticals USA,
Inc. and Taro Pharmaceutical Industries, Ltd. having met, conferred, and agreed
to resolve their dispute upon execution of a separate License Agreement, hereby
stipulate to entry of the executed Consent Judgment and Permanent Injunction
submitted herewith, subject to the Court’s approval.



--------------------------------------------------------------------------------

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

 

Jack B. Blumenfeld (#1014)

Karen Jacobs (#2881)

Derek J. Fahnestock (#4705)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200

jblumenfeld@mnat.com

kjacobs@mnat.com

dfahnestock@mnat.com

 

Attorneys for Plaintiff

Vanda Pharmaceuticals Inc.

OF COUNSEL:

Nicholas Groombridge

Eric Alan Stone

Kira A. Davis

Josephine Young

Daniel J. Klein

James Razick

PAUL, WEISS, RIFKIND, WHARTON

      & GARRISON LLP

1285 Avenue of the Americas

New York, NY 10019

(212) 373-3000

 

 

RICHARDS, LAYTON & FINGER, P.A.

 

 

Kelly E. Farnan (#4395)

Christine D. Haynes (#4697)

One Rodney Square

920 North King Street

Wilmington, DE 19801

302-651-7700

Farnan@rlf.com

Haynes@rlf.com

 

Attorneys for Defendants

Taro Pharmaceuticals USA, Inc. and Taro

Pharmaceutical Industries, Ltd.

 

2



--------------------------------------------------------------------------------

OF COUNSEL:

William R. Zimmerman

KNOBBE, MARTENS, OLSON & BEAR, LLP

1717 Pennsylvania Avenue N.W., Suite 900

Washington, DC 20006

Phone: (202) 640-6400

Bill.Zimmerman@knobbe.com

William O. Adams

KNOBBE, MARTENS, OLSON & BEAR, LLP

2040 Main Street

Fourteenth Floor

Irvine, CA 92614

Phone: (949) 760-0404

William.Adams@knobbe.com

Nathanael R. Luman

Caleb A. Bates

KNOBBE, MARTENS, OLSON & BEAR, LLP

12790 El Camino Real, Suite 100

San Diego, CA 92130

Phone: (858-707-4000)

Nate.Luman@knobbe.com

Caleb.Bates@knobbe.com

Dated: October __, 2016

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

VANDA PHARMACEUTICALS INC.,

 

Plaintiff,     

 

v.

 

TARO PHARMACEUTICALS USA,

INC. and TARO PHARMACEUTICAL

INDUSTRIES, LTD.,

 

Defendants.

   )


)

)

)

)

)

)

)

)

)

)

  

 

 

 

 

C.A. No. 15-00920—GMS

CONSENT JUDGMENT AND PERMANENT INJUNCTION

AS TO TARO PHARMACEUTICALS USA, INC.

AND TARO PHARMACEUTICAL INDUSTRIES, LTD

This matter is before the Court on the unopposed motion of Plaintiff Vanda
Pharmaceuticals Inc. (“Vanda”) and Defendants Taro Pharmaceuticals USA, Inc. and
Taro Pharmaceutical Industries, Ltd. (together, “Taro”).

WHEREAS, Vanda owns United States Patent Nos. 8,586,610 (“the ’610 patent”) and
9,138,432 (“the ’432 patent”).

WHEREAS, Taro Pharmaceuticals USA, Inc. submitted Abbreviated New Drug
Application No. 207098 (“Taro’s ANDA”) to the FDA under 21 U.S.C. § 355(j)
seeking to obtain approval to commercially manufacture and sell generic
iloperidone for the treatment of schizophrenia.

WHEREAS, in this Action, Vanda alleges that Taro infringed one or more of claims
1-9, 11-13, and 16 of the ’610 patent and claim 1 of the ’432 patent under 35
U.S.C. § 271(e)(2) by virtue of Taro Pharmaceutical USA, Inc.’s submission of
Taro’s ANDA to the FDA.



--------------------------------------------------------------------------------

WHEREAS, in this Action, Vanda alleges that it would be irreparably harmed if
Taro were not enjoined from infringing or actively inducing or contributing to
infringement of one or more of claims 1-9, 11-13, and 16 of the ‘610 patent and
claim 1 of the ’432 patent.

WHEREAS, in this Action, Vanda requested that this Court enter a permanent
injunction enjoining Taro from infringing the ’610 and ’432 patents.

WHEREAS, Vanda and Taro have reached an agreement to finally settle the
Litigation as set forth in this Consent Judgment and Permanent Injunction as to
Taro and a separate License Agreement (“License Agreement”) which is
contemporaneously and separately being executed.

WHEREAS, final settlement of this Action will help Vanda and Taro avoid the
substantial uncertainty and risks involved with prolonged litigation.

WHEREAS, final settlement of this Action will permit Vanda and Taro to save
litigation costs, as well as adhere to the judicially recognized mandate that
encourages the settlement of litigation whenever possible.

WHEREAS, final settlement of the Action serves the public interest by saving
judicial resources and avoiding the risks to each of Vanda and Taro associated
with infringement.

WHEREAS, Vanda and Taro each consent to personal jurisdiction in Delaware for
purposes of enforcing the License Agreement.

IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:

1. The Court has jurisdiction over Vanda and Taro and the subject matter of this
Litigation.

 

2



--------------------------------------------------------------------------------

2. Taro acknowledges Vanda’s ownership and standing to sue for infringement of
United States Patent Nos. 8,586,610 (“the ’610 patent”) and 9,138,432 (“the ’432
patent”).

3. Taro acknowledges that the ’610 and ’432 patents are valid and enforceable,
as described more fully in the License Agreement.

4. Taro acknowledges that it has infringed the ’610 and ’432 patents under 35
U.S.C. § 271(e)(2) and that Vanda did not authorize the manufacture, use, sale,
offer for sale, importation and distribution of the product described in Taro’s
ANDA.

5. Taro and its affiliates are permanently enjoined as of the date hereof from
infringing the ’610 and ’432 patents by the manufacture, use, offer to sell,
sale, importation, or distribution of any generic iloperidone products that are
the subject of Taro’s ANDA that is not pursuant to a license granted by Vanda,
and from inducing others to infringe or contributing to the infringement of the
’610 and ’432 patents by inducing others to manufacture, use, offer to sell,
sale, import, or distribute or contributing to others’ manufacture, use, offer
for sale, sale, importation, or distribution of any generic iloperidone products
that are the subject of Taro’s ANDA that is not pursuant to a license granted by
Vanda.

6. All claims and counterclaims in this Action are hereby dismissed without
prejudice.

7. Each party shall bear its own costs and attorneys’ fees.

 

3



--------------------------------------------------------------------------------

8. This Court shall retain jurisdiction over Taro and Vanda for the purpose of
enforcing the terms of this Consent Judgment and Permanent Injunction and over
any matters related to or arising from the interpretation or enforcement of the
License Agreement or any legal or equitable claim concerning the License
Agreement by any third party.

IT IS SO ORDERED, DECREED AND ADJUDGED this             day of             ,
2016 by:

 

 

 

The Honorable Gregory M. Sleet

United States District Judge

 

4



--------------------------------------------------------------------------------

Agreed to:

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

Jack B. Blumenfeld (#1014)

Karen Jacobs (#2881)

Derek J. Fahnestock (#4705)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200

jblumenfeld@mnat.com

kjacobs@mnat.com

dfahnestock@mnat.com

 

Attorneys for Plaintiff

Vanda Pharmaceuticals Inc.

 

OF COUNSEL:

 

Nicholas Groombridge

Eric Alan Stone

Kira A. Davis

Josephine Young

Daniel J. Klein

James Razick

PAUL, WEISS, RIFKIND, WHARTON &

        GARRISON LLP

1285 Avenue of the Americas

New York, NY 10019

(212) 373-3000

  

RICHARDS, LAYTON & FINGER, P.A.

 

Kelly E. Farnan (#4395)

Christine D. Haynes (#4697)

One Rodney Square

920 North King Street

Wilmington, DE 19801

302-651-7700

Farnan@rlf.com

Haynes@rlf.com

 

Attorneys for Defendants

Taro Pharmaceuticals USA, Inc. and

Taro Pharmaceutical Industries, Ltd.

 

OF COUNSEL:

 

William R. Zimmerman

KNOBBE, MARTENS, OLSON& BEAR, LLP

1717 Pennsylvania Avenue N.W., Suite 900

Washington, DC 20006

Phone: (202) 640-6400

Bill.Zimmerman@knobbe.com

 

William O. Adams

KNOBBE, MARTENS, OLSON& BEAR, LLP

2040 Main Street

Fourteenth Floor

Irvine, CA 92614

Phone: (949) 760-0404

William.Adams@knobbe.com

 

Nathanael R. Luman

Caleb A. Bates

KNOBBE, MARTENS, OLSON& BEAR, LLP

12790 El Camino Real, Suite 100

San Diego, CA 92130

Phone: (858-707-4000)

Nate.Luman@knobbe.com

Caleb.Bates@knobbe.com



 

5